Citation Nr: 1127734	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his personal aide


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran and his personal aide provided testimony before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing) in May 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

This matter was previously before the Board in November 2009, at which time it was remanded for further evidentiary development.  It has again returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc disease status post laminectomy and foraminotomy, evaluated as 60 percent disabling.  

2.  The competent evidence of record shows that the Veteran's service-connected back disability precludes him from securing or following substantially gainful employment.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2003.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, a March 2006 letter advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal.  Thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) has held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2006, after issuance of the initial unfavorable AOJ decision June 2003.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in April 2003, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in SSOCs dated in October 2008 and February 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Further, the Veteran has submitted statements in support of his claim.  He also has been provided VA examinations in connection with his claim.  Additionally, he was provided an opportunity to provide testimony before the undersigned Veterans Law Judge.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, in the November 2009 remand, the RO was instructed to request from the Veteran the contact information of any private physician from whom he received treatment, to obtain any such identified private and VA medical treatment records, and to provide the Veteran a VA examination to determine nature and severity of his service-connected back disability and the impact the service-connected back disability has on the Veteran's ability to obtain and maintain gainful employment.  The Board finds that RO has complied with its November 2009 remand directives to the extent possible.  In this regard, the RO sent to the Veteran a request for VA and private medical treatment records in December 2009, to which the Veteran did not respond.  The RO also obtained the Veteran's VA treatment records as specified by the Board.  Finally, the Veteran was provided VA examinations in March 2010 and April 2010, and the Board finds that these VA examination reports substantially comply with the Board's November 2009 remand directives as the VA examiners responded to the questions posed in the November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent. Id.  

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran is service-connected for one disability:  degenerative disc disease status post laminectomy and foraminotomy, evaluated as 60 percent disabling.  As such, the minimum schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Id. 

In this regard, the medical evidence of record shows that, in July 1977, the Veteran suffered a post-service intercurrent back injury due to being struck by a car.  This injury was superimposed on his service-connected back disability.  As a result, he retired from his job as a police officer in New York City as he could no longer continue to perform the duties of his job.  See New York City Employees' Retirement System, Applicant's Personal Report of Disability, dated in November 1977; Physician's Report of Disability dated in November 1977; and private treatment record from A. Friedman, M.D., dated in March 1978.  

In April 1995, the Veteran underwent a below-the-knee amputation (BKA) of the right lower extremity.  See VA treatment records dated in April 2005.  Following the amputation, he attended an amputees' support group and remained physically active, participating in golfing and skiing.  He also intermittently reported obtaining and maintaining employment.  See VA treatment records dated in September 1998 and October 1998.  

VA treatment records dated in 1999 showed complaints of back pain that interfered with the Veteran's activity level and complaints of increased back pain with activities such as golfing and skiing.

VA treatment records dated in March 2000, May 2000, and June 2000 documented reports that the Veteran had applied for a job with the Census Bureau and that he was attending school.

In January 2001, the Veteran testified that, because of back pain, he was unable to stand, sit, or stoop for long periods of time.  The Veteran testified that he last worked in 1995.  

In June 2001, the Veteran was provided a VA examination conducted by B. T. Sophon, M.D., an orthopedic surgeon.  During the examination, the Veteran complained of constant pain, weakness, stiffness, lack of endurance, and fatigue of the low back.  He indicated that his pain was made worse with prolonged standing, walking, and lifting.  He also reported that he was limited in performing certain chores, such as cooking, vacuuming, driving, walking for prolonged periods of time, and pushing a lawn mower, because of pain from his low back.  He was able to brush his teeth, dress himself, and take showers.  He reported last working as a police officer in 1978.  The examiner found constant moderate pain in the Veteran's back associated with stiffness, lack of endurance, and fatigue, with the pain radiating to both lower extremities.  The examiner further indicated that the Veteran would be limited from performing jobs that required him to walk for more than one hour continuously; stand for one hour continuously; lift 20 pounds occasionally; sit for more than two hours continuously; and repetitively bend, stoop, climb, and walk on uneven ground.  See VA examination report dated in June 2001.  Pursuant to the findings of the June 2001 examiner, the RO increased the disability rating for the Veteran's service-connected disability to 60 percent.  See January 2003 rating decision.  

The Veteran indicated on his February 2003 VA Form 21-8940 that he attended college for two years.  He last worked full-time in 1978.  His last occupation was as a police officer.  He retired from the police force early because of the aforementioned motor vehicle accident that caused a back injury.  

VA treatment records from 2002 to 2003 reveal the Veteran to be very active during this time period.  He was able to run and jog.  However, these treatment records also showed complaints of right buttock pain that radiated to the leg.  

A September 2004 VA treatment record noted that the Veteran's service-connected back disability was not the cause of his unemployability.  Rather, all of his medical problems caused his unemployability.  

An April 2006 VA treatment record indicated that the Veteran was ineligible for a homemaker due to being listed as employable in the VA database.

A July 2007 VA treatment record noted that the Veteran had an above-the-knee amputation (AKA) in 2005 after increased wound infection of his right BKA.  He was subsequently admitted for rehabilitation.  He was otherwise stable.  

An August 2007 VA treatment record noted that the Veteran had an AKA of the right leg, and the new prosthesis was not fitting correctly.  Employment history noted that the Veteran worked as a police officer until 1978, then worked in security until 1995, at which point he stopped working due to his right leg amputation, which was initially a BKA.  The Veteran also was noted to have degenerative disc disease of the lumbar spine, which prevented him from working in the field for which he had been trained.  

In May 2009, the Veteran testified that he last worked in 1978.  He reported attempting to look for employment, but could not obtain any employment due to his service-connected back disability.  His personal aide testified that she assisted him with activities of daily living at least three days each week, for at least three hours each day.  He testified that he had not worked in the last five years.  

A March 2010 VA general examination noted that, in addition to his service-connected back disability, the Veteran had numerous nonservice-connected disabilities, including hypertension, diabetes mellitus type II, peripheral vascular disease (PVD) status post right AKA, and pulmonary embolus.  It was noted in the examination report that the Veteran's hypertension, diabetes mellitus, and pulmonary embolus had no effect on usual daily activities.  The Veteran's service-connected back disability was noted to significantly affect his ability to perform activities of daily living.  His PVD status post AKA also was noted to limit his ability to ambulate and do things for himself.  

An April 2010 VA examination of the spine revealed complaints of progressively worsening back symptomatology.  The Veteran reported symptoms of decreased motion, stiffness, weakness, and pain with movement.  The pain was moderate, stiff and achy in nature, and lasted for minutes.  Frequency of pain was from one to six days a week.  There also was radiation to the lower extremities.  The Veteran also reported severe flare-ups every three to four months that lasted for hours.  He was unable to walk for more than a few yards.  His posture was stooped and fixed in a flexed position.  There was scoliosis.  The lumbar spine had a range of motion of 90 degrees in flexion, 0 degrees in extension, 15 degrees in left and right lateral flexion, and 20 degrees in left and right lateral rotation.  There was pain with motion, and pain with repetitive motion.  There were no additional limitations after repetitive motion.  The Veteran reported being retired as a police officer in 1977 after he was struck by a car, which slammed into his right leg and caused him to lose his right leg.  The diagnoses were degenerative joint disease of the lumbar spine with moderate dextroscoliosis L4 and residuals of laminectomy and foramenotomy.  The VA examiner opined that the Veteran's unemployability was at least as likely as not caused by, or a result of, his in-service back injury, which was caused by the Veteran slipping on a wet floor and falling on his back.  He had a back surgery in 1965.  The rationale for the opinion was that the Veteran's history of prior trauma and surgery to the area may increase the calcification and degenerative processes to the spine.  Over time, this degenerative process may manifest itself and potentially cause a likelihood of a decrease in range of motion, pain, and stiffness.  Depending on the type of occupation, whether it be physical or sedentary, it may affect one's ability to obtain employment.

Based on the evidence of record, including the Veteran's lay statements, and giving the Veteran the benefit of the doubt, the Board is of the opinion that the Veteran is entitled to a TDIU.  In this regard, the evidence of record shows that the Veteran was deemed unemployable following his back injury, but was still able to remain active and at least partially employed after his right leg amputation.  Evidence also shows that the Veteran complained of increased back pain that limited his activity level.  Although the Veteran has nonservice-connected disabilities that limit his ability to ambulate and to perform activities of daily living, the evidence is at least in equipoise regarding whether, without regard to the nonservice-connected disabilities, the Veteran's service-connected back disability renders him unemployable.

While the Veteran has inconsistently reported being unemployed at different points in time, ranging from 1978 to 1995, objective evidence of record shows that the Veteran reported being physically active and at least partially employed after his right leg amputation, which indicates that his current unemployability is not due to his right leg amputation.  In this regard, the Board finds these reports of employment to be probative, as lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, these reports concerning employment were made during the time period of the right leg amputation rather than years after the amputation, when the Veteran's memory may be less clear.

Additionally, the Board deems the restrictions placed upon the Veteran's ability to work due to his degenerative disc disease of the lumbar spine amount to an inability to be gainfully employed.  As such, the Veteran has reported that he cannot sit or walk for long periods of time.  Additionally, the April 2010 VA examiner has opined that the Veteran's service-connected back disability would affect his ability to obtain employment, whether such employment is physical or sedentary.  The Veteran's inability to perform physical or sedentary tasks would essentially result in an inability to obtain or maintain any employment.  Thus, even though the April 2010 VA examiner did not state explicitly that the Veteran's service-connected back disability would render the Veteran unemployable, the Board nevertheless deems his opinion to effectively imply such unemployability, given the Veteran's stated inability to walk or sit for prolonged periods and the VA examiner's opinion that the Veteran's service-connected disability would affect his ability to obtain employment, whether physical or sedentary.  Thus, giving the Veteran the benefit of the doubt, a TDIU is warranted in this case.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


